995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sylvester JONES, Appellantv.Thomas Penfield JACKSON, United States District Court Judge, et al.
No. 92-5172.
United States Court of Appeals, District of Columbia Circuit.
May 20, 1993.Rehearing and Rehearing En BancDenied July 16, 1993.

Before:  WALD, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed March 18, 1992 be affirmed for the reasons stated therein.   The district court properly dismissed appellant's case pursuant to the order in Jones v. Suter, No. 91-2142 (D.D.C. Sept. 27, 1991), which bars appellant from filing any further civil actions in the district court without first seeking that court's leave and certifying that any such action raises new matters never before decided on the merits by any federal court.   It is


3
FURTHER ORDERED that appellant's motion for summary judgment by default, and appellant's motion for order pursuant to Title 42 U.S.C. Sections 1981, 1985(3) and 1986, be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.